Name: Council Decision (EU) 2018/615 of 16 April 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque de France
 Type: Decision
 Subject Matter: accounting;  monetary relations;  Europe;  monetary economics
 Date Published: 2018-04-23

 23.4.2018 EN Official Journal of the European Union L 102/9 COUNCIL DECISION (EU) 2018/615 of 16 April 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque de France THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 9 March 2018 to the Council of the European Union on the external auditors of the Banque de France (ECB/2018/9) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) Pursuant to Article L.142-2 of the Monetary and Financial Code, the General Council of the Banque de France is to appoint two statutory auditors to audit the accounts of the Banque de France. (3) The mandate of the Banque de France's external auditors expired following the audit for the financial year 2017. It is therefore necessary to appoint external auditors as from the financial year 2018. (4) The Banque de France has selected Mazars and KPMG S.A. as its external auditors for the financial years 2018 to 2023. (5) The Governing Council of the ECB recommended that Mazars and KPMG S.A. be jointly appointed as the external auditors of the Banque de France for the financial years 2018 to 2023. (6) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 4 is replaced by the following: 4. Mazars and KPMG S.A. are hereby approved as the external auditors of the Banque de France for the financial years 2018 to 2023.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 16 April 2018. For the Council The President F. MOGHERINI (1) OJ C 107, 22.3.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).